Exhibit 10.7
 
Execution Copy

 
THIRD AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT
 
This THIRD AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT (the “Third
Amendment”) is made and entered into this 1st day of June, 2009 by and between
THE CONNECTICUT WATER COMPANY, a corporation duly organized and existing under
the laws of the State of Connecticut with an office at 93 West Main Street,
Clinton, Connecticut 06413 (the “Borrower”), and CITIZENS BANK OF RHODE ISLAND,
with an office at One Citizens Plaza, Providence, Rhode Island 02903, (the
“Bank”).
 
WITNESSETH:
 
WHEREAS, the Borrower issued and sold the $12,500,000 Variable Rate Taxable
Debenture Bonds, Series 2004 (the “Bonds”) pursuant to the terms of the
Indenture;
 
WHEREAS, the Borrower and the Bank entered into a Reimbursement and Credit
Agreement, dated as of March 1, 2004, to provide for an irrevocable direct pay
letter of credit to be issued by the Bank for the account of the Borrower to
secure the Bonds, as amended by a First Amendment to Reimbursement and Credit
Agreement dated April 28, 2006 by and between the Borrower and the Bank and a
Second Amendment to Reimbursement and Credit Agreement dated August 23, 2007 by
and between the Borrower and the Bank (collectively, the
“Agreement”).  Capitalized terms used in this Third Amendment and not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement;
 
WHEREAS, the Borrower wishes to increase the amount of the Borrower’s Permitted
Indebtedness to the Connecticut Development Authority; and
 
WHEREAS, the Borrower wishes to increase the amount of the Borrower’s Permitted
Indebtedness to Connecticut Water Service, Inc. or the Borrower’s Affiliates
allowed under the Agreement.
 
NOW THEREFORE, in consideration of the premises, mutual promises and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed by and between the
parties hereto, each being legally bound hereby, as follows:
 
1.           Clause (vi) of the definition of Permitted Indebtedness in
subsection 1.01 of the Agreement is hereby deleted and replaced by the
following:
 
“(vi) indebtedness to the Connecticut Development Authority related to new money
bonds to be issued through the Connecticut Development Authority prior to March
4, 2006 not exceeding Fifteen Million Dollars ($15,000,000) in the aggregate and
indebtedness to the Connecticut Development Authority related to new money bonds
to be issued through the Connecticut Development Authority during the period
from June 1, 2009 through December 31, 2010 not exceeding Twenty Million Dollars
($20,000,000) in the aggregate;”
 


 
2.           Clause (vii) of the definition of Permitted Indebtedness in
subsection 1.01 of the Agreement is hereby deleted and replaced by the
following:
 
“(vii) indebtedness to Connecticut Water Service, Inc. or Borrower’s Affiliates
not exceeding Forty Million Dollars ($40,000,000) in the aggregate; and”
 
3.           This Third Amendment may be executed in counterparts and all such
counterparts shall be deemed to be originals and together shall constitute but
one and the same instrument.
 
4.           Except as expressly provided herein, the Agreement is unmodified
and remains in full force and effect.
 


IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed this Third Amendment as of the date first written above.
 
THE CONNECTICUT WATER COMPANY




By:           /s/ David C. Benoit
Name:  David C. Benoit
Title:    Vice President-Finance and Chief Financial Officer






CITIZENS BANK OF RHODE ISLAND




By:           /s/ Anthony Castellon
Name: Antony Castellon
Title: Senior Vice President
